Case 2:20-cv-02291-DOC-KES Document 127 Filed 05/29/20 Page 1 of 2 Page ID #:1984
Case 2:20-cv-02291-DOC-KES Document 127 Filed 05/29/20 Page 2 of 2 Page ID #:1985




      3. The Court respectfully requests that the following individuals be present at
         the mediation on Thursday, June 4, 2020, at 10:00 a.m.: Los Angeles
         Mayor Eric Garcetti; Los Angeles County Supervisor Kathryn Barger, Chair
         of the Los Angeles County Board of Supervisors; Los Angeles County
         Supervisor Mark Ridley-Thomas; Los Angeles City Council President Nury
         Martinez; and Los Angeles City Councilman Joe Buscaino.

      4. If substantial progress is made toward resolving the disagreement between
         Defendants City of Los Angeles and County of Los Angeles, the Court
         anticipates that it will invite the remaining parties to participate in further
         mediation sessions.

           IT IS SO ORDERED.




   CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                               2
